By the Court :
The appointment of an official stenographer and assistant by the court of common pleas in counties of the class to which Clinton belongs, is authorized by sections 475 of the Revised Statutes. It is the duty of the stenographer, under section 479, to make transcripts into long hand of the shorthand notes taken in a cause, when requested by a party or his attorney. And the fees of the stenographer for making such transcripts in criminal cases are required, by section 480, to be paid out of the county treasury. When the fees -are paid by the defendant he is entitled to be reimbursed out of the county treasury. A proper way to obtain such reimbursement is to present the claim ' to the county commissioners for allowance, as provided by section 894; and, upon their refusal to allow the claim, to appeal to the court of common pleas, in accordance with section 896, as was done in this case.

Judgment affirmed.

Minshall, C. J., Williams, Burket, Spear, Davis and Shauck, JJ., concur.